On June 26, 1997, the Board of Commissioners on Grievances and Discipline filed its final report with this court recommending that respondent, Jonathan Michael Jackson, be permanently disbarred. On April 1, 1998, the court remanded this matter to the board for further evidentiary proceedings. On August 20, 1998, respondent filed a Notice of Interlocutory Appeal and Request for Stay of Proceedings, and on August 28, 1998, relator filed a motion to strike respondent’s Notice of Interlocutory Appeal and Request for Stay of Proceedings. Upon consideration thereof,
IT IS ORDERED by the court that relator’s motion to strike be, and hereby is, granted, and that respondent’s Notice of Interlocutory Appeal and Request for Stay of Proceedings be, and hereby is, stricken.